DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonckheere et al. (US 5,489,029) in view of Caliendo et al. (US 2008/0051024 A1) and Gregg (US 5,603,371).
Regarding claims 1-4, Jonckheere et al. discloses a sieve and chaffer (cleaning mechanism 9 with sieves 30, 31) of a combine harvester (1), said sieve and chaffer comprising a louver position sensing system (see FIGS.4-9) and at least one louver (41, 41”; see FIGS.3-9) and at least one divider (frame member 44 and/or 45), said louver position sensing system comprising:
a position sensor in form of a potentiometric device (90) mounted directly to said louver (41) and a frame member (44)(equivalent to a divider) of the sieve and chaffer (described in col.5, lines 39 to column 6, line 34).
Jonckheere et al. does not disclose a Hall Effect sensor.
Caliendo et al. discloses using a sensor (60) to determine the angular position of a louver (32) (see paragraph [0030]-[0031]), further stating that “[although] the sensor 60 of FIG.6 is shown as including a potentiometer 62, one of skill in the art will recognize that the sensor 60 may take any various forms of other components.  For example, the sensor 60 may be provided in the form of an optical sensor, a Hall Effect sensor, or any of numerous other sensors as are known in the art.” (see paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Hall-effect sensor for the potentiometer of Jonckheere et al. as Caliendo et al. teaches that it is old and well known in the sensor art to substitute a Hall effect sensor for a potentiometer as an alternate position sensor, sufficient in sensing the angular position of a louver.
The combination of Jonckheere et al. and Caliendo et al. does not disclose the specifics of a Hall Effect sensor.
Gregg teaches an angular position sensor of the non-contacting type that uses a Hall Effect sensor (43 in FIGS.5 and 12) located inside a housing (main housing 11 and unnamed 49) with electronics (31), said housing being spaced away from and not in physical contact with at least one magnet holder (hollow slotted ratchet shaft 23 in FIGS.4-5 located in the middle of portion 49 which appears to be an extension of housing 11 and which extends away, and thus is spaced away, from magnet shaft 23), said magnet holder (23) having at least one magnet holder (27) inside said magnet holder (col.13, line 14-15 “a small magnet 27… is embedded within the lower half of hollow ratchet shaft 23”), said electronics (31) in the housing (49, 11) configured to use the sensor (43) in the housing to sense a position of the at least one magnet in the magnet holder to determine a position of at least one louver equivalent (slat 13) based on the position of the at least magnet (27)(as described in col.13, lines 1-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar Hall effect sensor as Gregg in the louver position sensing system of the combination as an alternate Hall Effect sensor for sensing the angular position of at least one louver.

With regards to the positioning of the housing with its Hall-effect sensor and the magnet holder with its magnet required in claims 1-4, wherein the housing is mounted on the stationary divider and the magnet holder is mounted on the moving louver, it would have been well within one skilled in the sensor art to place the Hall Effect sensor on a stationary structure (i.e. the divider) and the magnet on the structure that is moving (i.e. the louver), as further supported by Gregg (see in Figures 5 and 12), since it provides a less complex arrangement and since such arrangement is old and well known in the sensor art.  

Regarding claim 6, the combination of Jonckheere et al. and Caliendo et al. and Gregg discloses the louver position sensing system as recited in claim 1, wherein a cable (92 in FIG.8 of Jonckheere et al.) extends from the housing and the electronics in the housing uses the cable to communicate the position of the at least one louver to a vehicle host controller (as suggested in column 6, lines 11-20 of Jonckheere et al.).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonckheere et al., Caliendo et al., and Gregg, as applied to claim 1 above, and further in view of Anderson et al. (US 6,632,136 B2).
Regarding claims 7-8, the combination of Jonckheere et al., Caliendo et al. and Gregg discloses the sieve and chaffer as recited in claim 1, further comprising at least one sieve actuator (47 of Jonckheere) is connected to at least one adjustment bar (45 of Jonckheere ) of the sieve and chaffer (note: according to col.6, lines 35-39 of Jonckheere , “manual sieve adjustment means 47…. May be replaced by adjustment means which use electrical, hydraulic, or pneumatic actuators…” and “remote control of such adjustment means can be envisaged”).  The combination does not disclose a sieve linear actuator or provide further specifics of the controlling means of the combine harvester. 
Anderson et al. teaches a similar louver position sensing system using sensors (80, 84) for determining the position of the louver (44) and linear actuators (56 with linearly movable output member 58), wherein an output from the sensors (80, 84) is either broadcast to a CAN bus (see FIG.5) of the combine harvester or transmitted directly to a controller (90) of the combine harvester, and wherein the sieve linear actuator (56) is connected to the CAN bus of the combine harvester or transmitted directly to a controller of the combine harvester (FIG.5 and col.4, lines 23-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling means of the louver position sensing system of the combination similar to that of Anderson et al. as an alternate controlling means sufficient in controlling the louvers based on their sensed position.

Allowable Subject Matter
Claims 12-19 are allowed.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.  In response to applicant's arguments on pages 8-9 of the Remarks, against the references individually, or in this instance, against Jonckheere et al. alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the invention of Jonckheere et al., the potentiometric device 90 is essentially used to determine the rotational angle position of mounting rods 49 and the louvers attached thereto (col.5, lines 55-57).  According to Caliendo et al., a Hall Effect sensor can be used in place of a potentiometer 62 in order to sense an angular position of a louver equivalent, but Caliendo does not specify the details of a Hall Effect sensor.  The Hall Effect sensor, as described in claim 1, wherein the sensor and housing is spaced away from and does not physically touch the magnet holder and its magnet is taught by Gregg, as set forth in the rejection of claim 1 above. 
Accordingly, claims 1-4 and 6-8 are properly rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671